17-2289
    Chen v. Barr
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A087 989 093
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 3rd day of September, two thousand nineteen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    QIONG CHEN,
             Petitioner,

                   v.                                            17-2289
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Margaret W. Wong, Cleveland, OH.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; John S. Hogan,
                                      Assistant Director; Lindsay
                                      Corliss, Trial Attorney, Office of
                                      Immigration Litigation, United
                                      States Department of Justice,
                                      Washington, DC.
     06152016-10
        UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED in part and DISMISSED in part.

        Petitioner Qiong Chen, a native and citizen of the

People’s Republic of China, seeks review of a July 10, 2017,

BIA decision that affirmed the September 28, 2016, decision

of    an     Immigration   Judge   (“IJ”)   denying   withholding   of

removal, relief under the Convention Against Torture (“CAT”),

and cancellation of removal.         In re Qiong Chen, No. A087 989

093 (B.I.A. July 10, 2017), aff’g No. A087 989 093 (Immig.

Ct. N.Y. City Sept. 28, 2016).              We assume the parties’

familiarity with the underlying facts and procedural history

in this case.       We have reviewed both the IJ’s and the BIA’s

opinions “for the sake of completeness.”          Wangchuck v. Dep’t

of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).

        Chen applied for withholding of removal and CAT relief,

asserting that she will likely be persecuted and tortured

based on the birth of her U.S. citizen child in violation of

China’s population control program.         The applicable standards

of review are well established.         See Jian Hui Shao v. Mukasey,

546 F.3d 138, 157-58 (2d Cir. 2008).


                                    2
06282019-4
        For largely the same reasons as set forth in Jian Hui

Shao, we find no error in the agency’s determination that

Chen failed to satisfy her burden for withholding of removal

and CAT relief.         See id. at 158-67; see also Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).                    As with the evidence

in Jian Hui Shao, the evidence in Chen’s case, demonstrates

that         family   planning      officials    in    Fujian     Province       use

economic incentives and punishments to pressure couples to

comply        with    the   birth    control    measures,       abortions,       and

sterilizations required by the policy and discusses only

isolated reports of force being used.                  See Jian Hui Shao, 546
F.3d at 159-66, 172.

        Our     jurisdiction     to    review    the    agency’s        denial    of

cancellation of removal based on Chen’s failure to establish

hardship         to     a    qualifying        relative     is     limited        to

constitutional          claims      and   questions       of     law,    8 U.S.C.

§§ 1229b(b)(1)(D), 1252(a)(2)(B)(i), (D); Barco-Sandoval v.

Gonzales, 516 F.3d 35, 39-40 (2d Cir. 2008), for which our

review is de novo, Pierre v. Holder, 588 F.3d 767, 772 (2d

Cir. 2009).           A question of law may arise when “some facts

important to the subtle determination of ‘exceptional and

extremely unusual hardship’ have been totally overlooked and

others have been seriously mischaracterized.”                           Mendez v.
                                          3
06282019-4
Holder,        566 F.3d 316,   322-23       (2d    Cir.       2009).      For

jurisdiction          to   attach,       however,       such     claims    must    be

colorable.       Barco-Sandoval, 516 F.3d at 40-41.

        There is no merit to Chen’s arguments that the agency

ignored and mischaracterized evidence in evaluating whether

her     U.S.    citizen       daughter    would     suffer       “exceptional     and

extremely unusual hardship” as required for cancellation of

removal.       8 U.S.C. § 1229b(b)(1)(D).                 The IJ did not err in

concluding that Chen’s daughter could attend a relatively

inexpensive private school in China because, contrary to

Chen’s contention, the school did not require a Chinese family

registry but rather required a residence booklet, which is

necessarily available to non-Chinese citizens, such as Chen’s

daughter, given the school’s enrollment of foreign students.

The IJ’s statement that Chen’s daughter “took classes in

Chinese and was studying the Chinese language” is not a

serious mischaracterization of the evidence because, although

Chen’s daughter was not studying Chinese at the time of the

hearing, Chen and a witness testified that her daughter had

taken Mandarin classes one summer and speaks a bit of that

language.            Further,    the   IJ       explicitly     considered      Chen’s

daughter’s       religion        and   asthma      as     well   as    evidence   of

pollution in China.             Finally, contrary to Chen’s contention,
                                            4
06282019-4
the record does not contain evidence of the persecution of

Catholics in her home province.

        For the foregoing reasons, the petition for review is

DENIED in part and DISMISSED in part.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe
                              Clerk of Court




                               5
06282019-4